11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Shirley Kite, individually and as          * From the 35th District Court
representative of the Estate of WL Kite,     of Brown County,
                                             Trial Court No. CV2004175-A.

Vs. No. 11-20-00261-CV                     * March 25, 2021

Diana Darby-Sutton,                        * Per Curiam Memorandum Opinion
                                             (Panel consists of: Bailey, C.J.,
                                             Trotter, J., and Williams, J.)

     This court has considered Shirley Kite’s motion to dismiss this appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Shirley Kite, individually and as representative of the
Estate of WL Kite.